Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed on December 08, 2020 and is a continuation of Application 16/450,060, filed on June 24, 2019 (issued as US10888554 on January 12, 2021), which is a continuation of Application 15/492,751, filed on April 20, 2017 (issued as US10363248 on July 30, 2019), which is a divisional of Application 14/631,454, filed on February 25, 2015 (issued as US9663504 on May 30, 2017), which claims the benefit of priority of United States Provisional Application 61/944,345, filed on February 25, 2014.
The present claims are supported in the 61/944,345 Provisional Application:
Salts of formula VI were prepared in example 164 by reacting the corresponding free base with a stoichiometric amount or a slight excess of the appropriate acid to obtain hydrochloride, benzenesulfonate (besylate) and methanesulfonate (mesylate) salts thereof.  This is according to the method of present claim 32.  Regarding the salt compounds set forth in present claims 30-31, the earlier-filed application does not include any solid state characterization of the salts produced in example 164.  However, the Examiner asserts that the hydrochloride and methanesulfonate salts produced using the described method necessarily possess the characteristics listed in claims 30-31 such that these limitations are intrinsic to the earlier disclosure.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2021 has been received, entered into the record and considered by the examiner.
A copy is attached herein.  The patent application 14800307, listed under patent application publication documents with a publication date as of its filing date, is lined through since this is incorrect.  Note that the 14800307 application is unpublished and has no publication date.

Status of the claims
Applicant’s preliminary claim amendment dated 02 February 2021 has been entered.
Claims 30-39 are currently pending and rejected. 
Claims 1-29 were cancelled by the Applicant.

Claimed Subject Matter
Independent claims 30-31 are drawn to salt compounds and independent claim 32 to a method of making salt forms.  All of the currently pending claims require a salt of the same parent free base compound species.  The allowed claims of the parent application 14/631,454 in US 9,663,504 encompass the salt compounds required by all the present claims.  Therefore, for at least the reasons of record in application 14/631,454, the present claims are novel and non-obvious over the prior art.  For this reason, no grounds of rejection over the prior art are included herein.


Claim Objection
Claim 31 is objected to over an apparent typographical error.  The phrase “3.8% from 93.1 to 216.6°C” should instead be “3.8% from 193.1 to 216.6°C”.  See table 2 at page 78 of the specification:

    PNG
    media_image1.png
    225
    1095
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    193
    1094
    media_image2.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 30-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US 9,018,380 (cited on IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed salts, compositions thereof and method of making the salts are obvious in view of the claims of the reference patent, which claims compounds, compositions and methods of use.
The salt compounds of instant independent claims 30-31, and compositions thereof according to instant claims 38-39 are obvious in view of the reference claims.  Claims 30-31 recite salts of the same parent compound, which is identical to example 80 of the instant specification.  Acid addition salts, having a 1:1 molar ratio of the acid to example 80, wherein the acid is one of hydrochloric or methanesulfonic acid meet the limitations of the salts of instant claims 30-31. These claims require that the compound exhibit particular solid state characteristics that are considered to be intrinsic to the isolated crystalline and/or solid form of the substances.
US 9018380 claim 5, lists particular compounds, “or a salt thereof”. The reference patent claim 5 lists a species at the top of column 227 which is identical to that of the instant claims and that of instant example 80.

    PNG
    media_image3.png
    459
    910
    media_image3.png
    Greyscale

The specification of the reference patent is consulted for the definition of the claim term “salt thereof”. Column 47, lines 50-64, defines acid addition salts of the basic compounds:

    PNG
    media_image4.png
    832
    1303
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the instant invention to produce crystalline 1:1 acid addition salts of the compounds singled out in the claims of the reference patent using benzenesulfonic, hydrochloric or methanesulfonic acids in order to provide for “pharmaceutically acceptable salts” of the compounds of the reference claims.
The disclosure defines the “salt thereof” as including a list of common acids. An artisan would select acids at least from among those listed. In particular, HCl is ubiquitous and would be among those first tested. The others listed include benzenesulfonic acid and methanesulfonic acid, which are relatively common acids. The three acid salts, benzenesulfonic, hydrochloric or methanesulfonic are thus obvious as being selected from a finite list of alternatives.
Furthermore, 1:1 addition salts would be produced based on the presence of a single basic nitrogen. The salts produced would be expected to be solid, crystalline materials, at least in part, and would therefore necessarily meet the limitations of instant claims 30-31.
The instant claim 32-37 methods of making these salt compounds is obvious at least since a skilled artisan would produce acid addition salts of a free base substance by contacting the free base with at least a stoichiometric amount of the appropriate acid compound and subsequently collecting the acid addition salt. Such a method is suggested at least by the structure itself.  The structure of the salt comprises 1 equivalent of each of the acid and the base, such that combining and reacting these separate basic and acidic entities with each other, would reasonably be expected to produce the corresponding addition salt.
The subsequent isolation of the salt substances and preparation of appropriate compositions for their claimed utilities would be attempted in order to use the compounds as claimed.  For example, reference claim 10 recites administration of an amount of the compound effective to reduce tumor invasion and tumor metastasis.  A skilled artisan would prepare a composition in order to use the obvious salts of the reference claim compounds in such a method.  Such compositions would be prepared according to present claim 37 and would read on claims 38-39.

[2] Claims 30-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US 9,481,692 (cited on IDS). This patent is in the same family as that cited in the above ODP rejection and contains substantially the same disclosure.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed salts, compositions thereof and method of making the salts are obvious in view of the claims of the reference patent, which claims compounds, compositions and methods of use.
The salt compounds of instant independent claims 30-31, and compositions thereof according to instant claims 38-39 are obvious in view of the reference claims.  Claims 30-31 recite salts of the same parent compound, which is identical to example 80 of the instant specification.  Acid addition salts, having a 1:1 molar ratio of the acid to example 80, wherein the acid is one of hydrochloric or methanesulfonic acid meet the limitations of the salts of instant claims 30-31. These claims require that the compound exhibit particular solid state characteristics that are considered to be intrinsic to the isolated crystalline and/or solid form of the substances.
US 9481692 claims 1-2, each list a single compound, “or a salt thereof” which is identical to that of the instant claims and that of instant example 80.
The specification of the reference patent is consulted for the definition of the claim term “salt thereof”. Column 46, lines 46-67, defines acid addition salts of the basic compounds (the same text as that cited in the above ODP rejection).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the instant invention to produce crystalline 1:1 acid addition salts of the compounds singled out in the claims of the reference patent using benzenesulfonic, hydrochloric or methanesulfonic acids in order to provide for “pharmaceutically acceptable salts” of the compounds of the reference claims, and to have used these salts in the methods of the reference claims.
The disclosure defines the “salt thereof” as including a list of common acids. An artisan would select acids at least from among those listed. In particular, HCl is ubiquitous and would be among those first tested. The others listed include benzenesulfonic acid and methanesulfonic acid, which are relatively common acids. The three acid salts, benzenesulfonic, hydrochloric or methanesulfonic are thus obvious as being selected from a finite list of alternatives.
Furthermore, 1:1 addition salts would be produced based on the presence of a single basic nitrogen. The salts produced would be expected to be solid, crystalline materials, at least in part, and would therefore necessarily meet the limitations of instant claims 30-31.
The instant claim 32-37 methods of making these salt compounds is obvious at least since a skilled artisan would produce acid addition salts of a free base substance by contacting the free base with at least a stoichiometric amount of the appropriate acid compound and subsequently collecting the acid addition salt. Such a method is suggested at least by the structure itself.  The structure of the salt comprises 1 equivalent of each of the acid and the base, such that combining and reacting these separate basic and acidic entities with each other, would reasonably be expected to produce the corresponding addition salt.
The subsequent isolation of the salt substances and preparation of appropriate compositions for their claimed utilities would be attempted in order to use the compounds as claimed.  For example, reference claim 3 recites administration of an effective amount of the compound.  A skilled artisan would prepare a composition in order to use the obvious salts of the reference claim compounds in such a method.  Such compositions would be prepared according to present claim 37 and would read on claims 38-39.

[3] Claims 30-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US 11,001,594. This patent is in the same family as that cited in the above ODP rejections and contains substantially the same disclosure.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed salts, compositions thereof and method of making the salts are obvious in view of the claims of the reference patent, which claims methods of use requiring compounds and compositions.
The salt compounds of instant independent claims 30-31, and compositions thereof according to instant claims 38-39 are obvious in view of the reference claims.  Claims 30-31 recite salts of the same parent compound, which is identical to example 80 of the instant specification.  Acid addition salts, having a 1:1 molar ratio of the acid to example 80, wherein the acid is one of hydrochloric or methanesulfonic acid meet the limitations of the salts of instant claims 30-31. These claims require that the compound exhibit particular solid state characteristics that are considered to be intrinsic to the isolated crystalline and/or solid form of the substances.
Reference claims 11-12, each require administration of a single compound, “or a salt thereof” which is identical to that of the instant claims and that of instant example 80.  In order to practice the reference claim method one must first provide the compound or salt thereof to be administered in the method.
The specification of the reference patent is consulted for the definition of the claim term “salt thereof”. The specification defines acid addition salts of the basic compounds (the same text as that cited in the above ODP rejection).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the instant invention to produce crystalline 1:1 acid addition salts of the compounds singled out in the claims of the reference patent using benzenesulfonic, hydrochloric or methanesulfonic acids in order to provide for “pharmaceutically acceptable salts” of the compounds of the reference claims, and to have used these salts according to the reference patent disclosed utility.
The disclosure defines the “salt thereof” as including a list of common acids. An artisan would select acids at least from among those listed. In particular, HCl is ubiquitous and would be among those first tested. The others listed include benzenesulfonic acid and methanesulfonic acid, which are relatively common acids. The three acid salts, benzenesulfonic, hydrochloric or methanesulfonic are thus obvious as being selected from a finite list of alternatives.
Furthermore, 1:1 addition salts would be produced based on the presence of a single basic nitrogen. The salts produced would be expected to be solid, crystalline materials, at least in part, and would therefore necessarily meet the limitations of instant claims 30-31.
The instant claim 32-37 methods of making these salt compounds is obvious at least since a skilled artisan would produce acid addition salts of a free base substance by contacting the free base with at least a stoichiometric amount of the appropriate acid compound and subsequently collecting the acid addition salt. Such a method is suggested at least by the structure itself.  The structure of the salt comprises 1 equivalent of each of the acid and the base, such that combining and reacting these separate basic and acidic entities with each other, would reasonably be expected to produce the corresponding addition salt.
The subsequent isolation of the salt substances and preparation of appropriate compositions for their claimed utilities would be attempted in order to use the compounds as claimed.  For example, the reference claims recite administration of an effective amount of the compound.  A skilled artisan would prepare a composition in order to use the obvious salts of the reference claim compounds in such a method.  Such compositions would be prepared according to present claim 37 and would read on claims 38-39.

[4] Claims 30-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US 9,663,504 (cited on IDS). 
Note that the present application is in the same patent family as the reference patent, however, the present application is a continuation and is not subject to the provisions of 35 U.S.C. 121, see MPEP 804.01. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims the salt compounds required by the instant claims and compositions thereof.
The reference patent claims recite salt compounds with the same structure as the compounds required by the instant claims.  See at least reference claims 25-30 reciting the hydrochloride, methanesulfonate and benzenesulfonate salts and compostions thereof. Present claims 31-32 require that the compound exhibit particular solid state characteristics that are considered to be intrinsic to the isolated crystalline and/or solid form of the reference claim substances.
The instant claim 32-37 methods of making these salt compounds is obvious at least since a skilled artisan would produce acid addition salts of a free base substance by contacting the free base with at least a stoichiometric amount of the appropriate acid compound and subsequently collecting the acid addition salt. Such a method is suggested at least by the structure itself.  The structure of the salt comprises 1 equivalent of each of the acid and the base, such that combining and reacting these separate basic and acidic entities with each other, would reasonably be expected to produce the corresponding addition salt.

[5] Claims 30-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of US 10,363,248 (cited on IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims methods of treatment using the salt compounds required by the instant claims.  See at least reference claims 22-25 reciting the hydrochloride, methanesulfonate and benzenesulfonate salts.  In order to practice the reference claim method, one must first provide the salt compound to be administered in the method.  In order to carry out such administration appropriate compositions would need to be provided.  Present claims 31-32 require that the compound exhibit particular solid state characteristics that are considered to be intrinsic to the isolated crystalline and/or solid form of the reference claim substances.
The instant claim 32-37 methods of making these salt compounds is obvious at least since a skilled artisan would produce acid addition salts of a free base substance by contacting the free base with at least a stoichiometric amount of the appropriate acid compound and subsequently collecting the acid addition salt. Such a method is suggested at least by the structure itself.  The structure of the salt comprises 1 equivalent of each of the acid and the base, such that combining and reacting these separate basic and acidic entities with each other, would reasonably be expected to produce the corresponding addition salt.

[6] Claims 30-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US 10,888,554 (cited on IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims methods of treatment using the salt compounds required by the instant claims.  See at least reference claim 19- reciting the hydrochloride, methanesulfonate and benzenesulfonate salts.  In order to practice the reference claim method, one must first provide the salt compound to be administered in the method.  In order to carry out such administration appropriate compositions would need to be provided.  Present claims 31-32 require that the compound exhibit particular solid state characteristics that are considered to be intrinsic to the isolated crystalline and/or solid form of the reference claim substances.
The instant claim 32-37 methods of making these salt compounds is obvious at least since a skilled artisan would produce acid addition salts of a free base substance by contacting the free base with at least a stoichiometric amount of the appropriate acid compound and subsequently collecting the acid addition salt. Such a method is suggested at least by the structure itself.  The structure of the salt comprises 1 equivalent of each of the acid and the base, such that combining and reacting these separate basic and acidic entities with each other, would reasonably be expected to produce the corresponding addition salt.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625